DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2019 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1-8) method (claims 9-15), and CRM (claims 16-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are:  extract, from a natural language phrase of text or audio provided by a person, requirements associated with a driving service, the person to receive the driving service; compare the requirements to first credentials associated with service providers to provide the driving service, the first credentials stored in a database; identify, based on the comparison, one or more of the requirements that do not correspond to the first credentials; and a communicator to: request from the service providers, first information relating to the identified one or more requirements; receive second information in response to the request for the first information, the second information including second credentials relating to the identified one or more requirements; and update the database with the first or second information. Independent claims 9 and 16 recite the CRM and method for performing the steps of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to An apparatus… a request analyzer to…A tangible machine-readable storage medium comprising instructions which, when executed, cause a processor to … (as recited in independent claims 1 and 16).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: An apparatus… a request analyzer to…A tangible machine-readable storage medium comprising instructions which, when executed, cause a processor to … (as recited in independent claims 1 and 16) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0074]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  While the step of receiving…information/rules is part of the abstract idea because it is part of the data formatting within the abstract idea, even if considered Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs
 The dependent claims (2-8, 10-15, and 17-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-8 “update dynamic selection fields with the first or second information, the dynamic selection fields to facilitate selections of the person or the service providers; send a report to the person, the report formatted based on the requirements and including the second information and profiles for the service providers that provided the second information; select, based on an input from the customer, one or more of the service providers listed in the report to provide the driving service; send a booking report to the person and to one or more of the selected service providers to enable the one or more selected service providers to provide the driving service; wherein the second information includes one or more natural language phrases provided by one or more of the service providers; to extract the second credentials from the one or more natural language phrases; receive the text, audio or second information from one or more resources”
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20090177502 (hereinafter “Doinoff”) et al., in view of U.S. PGPub 20100250292 to (hereinafter “Wurster”) et al.
 As per claim 1, Doinoff teaches an apparatus comprising: a request analyzer to:
extract, from a natural language phrase of text or audio provided by a person, requirements associated with a driving service, the person to receive the driving service; Doinoff 0057: “FIG. 1, in a computer-based system embodiment, a server computer 101 is configured for communication with users including customers 121 seeking to hire a driver, and drivers 123 offering a for-hire driving service.…0062: a user database may comprise a customer database 111 and a driver database 113 maintained by, or accessible to, the server computer 101 to store pertinent customer and driver information...0112: FIG. 18, the system may provide the customer with an instruction entry form 1800 to provide additional instructions or comments to a driver. The instruction entry form 1800 may include, for example, an indication of preferred attire for the driver, an entry for the type of event, an entry for the number of passengers, a pickup address, as well as a text entry box for entry of additional comments or instructions for the driver…0130: The remote call service 107 receives the request, and translates the textual message into a voice message. The remote call service 107 dials the driver's telephone number, and plays the voice message.”
identify, based on the comparison, one or more of the requirements that do not correspond to the first credentials; Doinoff 0056-0060, claims 1 and 13: “The present invention provides a system and method for matching customers in need of a vehicle driver with drivers, and  …0074: “Driver profile information may include, for example, driver identification information (such as the driver's name, gender, age or birthdate, address, email address, telephone, and other contact information), as well as driver qualification information (such as driver's license information including license number and state, valid or expiration dates, endorsements or limitations, and the like), and other information that may be helpful to a customer in selecting a driver for hire (such as language fluency, special services the driver is willing or able to perform, additional personal information, and the like)…0083-0087: The system may designate a driver to be ineligible upon the occurrence of certain predetermined events. For example, an eligible driver may become ineligible when the driver's booking credits are used, when the driver's availability calendar does not indicate any available dates, when the driver's background check expires, or the like. …claim 14: wherein said processing element is further programmed or adapted to set said driver eligibility indication to an ineligible status when said predetermined eligibility criteria is not satisfied.”and a communicator to: 
request from the service providers, first information relating to the identified one or more requirements; receive second information in response to the request for the first information, the second information including second credentials relating to the identified one or more requirements; and update the database with the first or second information;
Doinoff 0019: “a server computer is provided in communication with a communication interface whereby the server computer is accessible by at least one user terminal, and a system data store configured for storing user data including a plurality of driver profiles and a plurality of customer profiles is provided in communication with the server computer…0067-0089, 0133: Driver login (at 401) may proceed in a conventional manner for user access to a computer system, such as by requiring the driver to submit a username and password to the system for verification and validation….If the driver status indicator 503 indicates an in eligible status, then the driver must purchase additional booking credits, update the background check, or take other action to regain eligibility... a registered driver may access the driver's profile to review, edit or update the driver's profile information…0097: The ID card 1200 is provided to a registered driver 123 to be presented to a customer upon customer pick-up, for providing verification that the driver 123 is a qualified driver 123 registered in the system>”

Doinoff may not explicitly teach the following. However, Wurster teaches: 
compare the requirements to first credentials associated with service providers to provide the driving service, the first credentials stored in a database;Wurster 0060: “In block 84, the customer makes reservation inquiry to the compared to the reservation inquiry to find matches. In some cases, the system selects records that exactly match the reservation inquiry, i.e., the selected vehicles may have more than the requested features in the reservation inquiry, but the selected vehicles must have at least the features requested in the reservation inquiry. Alternatively, the system may select vehicles that closely align with the reservation inquiry. For example, the customer may have requested a sedan-style stretch limousine. The system will retrieve records for the sedan-style, if any, but may also offer other types of stretch limousines that might accommodate the customer's needs, particularly if the number of hits for an exact match to the original reservation inquiry was low or zero. The customer might favorably consider the alternative choices once he or she sees the whole picture. Screen 70 in FIG. 4 includes the option for the customer to specify exact matches only or whether they want to see other rental resources that closely align with their reservation inquiry.”
Doinoff and Wurster are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Doinoff with the aforementioned teachings from Wurster [Wurster 0060]. 
 As per claim 2, Doinoff and Wurster teach all the limitations of claim 1. 
 In addition, Doinoff teaches:
wherein the communicator is further to update dynamic selection fields with the first or second information, the dynamic selection fields to facilitate selections of the person or the service providers;Doinoff 0059: “An additional communication interface, such as a telecommunication interface or remote call service 107, may be provided. A remote call service 107 may be configured to communicate with a user's telephone, cellular telephone, pager, or other telecommunication device 109, for example by generating a voice message and delivering the voice message to the user's telephone communication device 109 as a reminder or indication of a change in system status to prompt the user to log in to the system to check on a current status…0086: an automatic notification (such as a telephone voice message or email message) may be generated and sent to the driver to indicate a change in eligibility status. Thus, drivers are quickly made available of any situation that could prohibit a driver from receiving booking requests.”
As per claim 3, Doinoff and Wurster teach all the limitations of claim 1. 
 In addition, Doinoff teaches:
wherein the communicator is further to electronically send a report to the person, the report formatted based on the requirements and including the second information and profiles for the service providers that provided the second information;Doinoff 0114-0117: “Additionally, summary information 2109 of the request is displayed, along with the cost 2111 for booking a driver 123 to service the request…0138-0139: For each of the listed requests, an edit/view control 515 is provided to allow the driver to edit or view the request. For example, referring to FIG. 27, a summary view 2700 of a request may be generated by the system for a driver's review, such as prior to the driver's acceptance of the request, upon confirmation of the booking, or at another time for the driver's convenience.…wherein the communicator is further to electronically send a report to the person, the report formatted based on the requirements and including the second information and profiles for the service providers that provided the second information.” 
 As per claim 4, Doinoff and Wurster teach all the limitations of claim 3. 
 In addition, Doinoff teaches:
wherein the communicator is further to select, based on an input from the customer, one or more of the service providers listed in the report to provide the driving service;Doinoff 0019-0020: “a system data store configured for storing user data including a plurality of driver profiles and a plurality of customer profiles is provided in communication with the server computer… receive from the customer a booking request selecting one of the available drivers, add the booking request to a pending booking request list for the selected driver, and 0113: Referring to FIG. 21, a list 2101 of available drivers is generated for display to the customer in response to the customer's inquiry (step 1905). For each driver entry 2103 in the list 2101, a profile link 2105 may be provided which the customer may select to view the driver's profile, and a booking link 2107 may be provided which the customer may select to enter a booking request for the driver.”
 As per claim 5, Doinoff and Wurster teach all the limitations of claim 4. 
 In addition, Doinoff teaches:
wherein the communicator is further to electronically send a booking report to the person and to one or more of the selected service providers to enable the one or more selected service providers to provide the driving service;Doinoff 0115-0145: “Upon selection of the profile link 2105 for a driver, a driver profile display 2200 is generated and forwarded to the customer's user terminal for display (see FIG. 22), such that the customer may review the driver's profile prior to making a booking request (step 1907)… Once a customer has selected a driver to hire, the customer may enter a booking request (step 1909). Upon receipt of the customer's booking request, the booking request is stored by the system, for example in a booking request list or table 2400 (seen in FIG. 24) in a database accessible to or maintained by the system… the system generates a notification message and forwards the notification message to the driver (step 1913), to alert the driver to the new pending booking request… when a new booking request is received an entry 2501 is made in a reminder table 2500  A scheduled process is automatically started by the system to periodically scan the reminder table 2500. For each reminder entry 2501 in the reminder table 2500, a request is generated.”
 As per claim 6, Doinoff and Wurster teach all the limitations of claim 5. 
 In addition, Doinoff teaches:
wherein the second information includes one or more natural language phrases provided by one or more of the service providers;Doinoff 0059: a telecommunication interface or remote call service 107, may be provided. A remote call service 107 may be configured to communicate with a user's telephone, cellular telephone, pager, or other telecommunication device 109, for example by generating a voice message and delivering the voice message to the user's telephone communication device 109 as a reminder or indication of a change in system status to prompt the user to log in to the system to check on a current status …0075: The driver profile may also designate contact information such as a telephone number to be used by the system to deliver automated voice or other notifications to the driver, such as a voice notification to alert the driver of a new booking request …0130: “The remote call service 107 receives the request, and translates the textual message into a voice 
 As per claim 7, Doinoff and Wurster teach all the limitations of claim 6. 
 In addition, Doinoff teaches:
wherein the analyzer is further to extract the second credentials from the one or more natural language phrases;Doinoff 0133-0140: During a reminder telephone call, the driver may use keys on the telephone (for example press #1 to accept, press #2 to decline) or voice commands to accept or decline a booking request. In such an embodiment, upon receipt of the driver's accept/decline indication, the status of the booking request is updated accordingly by the system (step 2011)… FIG. 5, as booking requests for a driver are received, accepted by the driver, confirmed by the customer, and so forth, the booking requests are displayed on the driver home page 500 according to their status, as drivers log in to the system.”
As per claim 8, Doinoff and Wurster teach all the limitations of claim 1. 
 In addition, Doinoff teaches:
wherein the communicator is to further receive the text, audio or second information from one or more resources;Doinoff 0068: Driver login (at 401) may proceed in a conventional manner for user access to a computer system, such as by requiring the driver to submit a username and password to the system for verification and validation. For example, the system may generate a WEB page or dialog box or the like for 
 As per claim 9, Doinoff discloses a method comprising: 
extracting from natural language phrases of text or audio provided by service providers first credentials associated with driving services; Doinoff  0057 states:  “FIG. 1, in a computer-based system embodiment, a server computer 101 is configured for communication with users including customers 121 seeking to hire a driver, and drivers 123 offering a for-hire driving service.” Doinoff  teaches a customer selecting (extract) a driver by clicking "hire a driver” (natural language phrases of text) provided by dd4hire (service providers); figure 3; paragraph [0109]), (dd4hire.com with driver ID (first credential) provides drivers to hire (driving service); figures 3 and 12), the service providers to perform the driving services (drivers (service providers) are provided by dd4hire; figure 3)
extracting, via the processor and based on the comparison, a second requirement that is not stored in the database;Doinoff  teaches processing element is programmed to set driver eligibility indication by filtering drivers with zip code (second requirement) to an ineligible status (not stored in database) when the predetermined eligibility criteria is not satisfied; claim 14; paragraphs [0091-0110]), 
requesting from the service providers, first information relating to the second requirement; Doinoff  teaches customers interact with the system through a user interface [0019], [0091-0110]);  
receiving second information in response to the request for the first information the second information including second credentials relating to the second requirement; andDoinoff  teaches registered customers make booking requests with available (first information) drivers with profiles (second information); paragraphs [0087-0098]), (an ID card (second credential) is provided for driver verification to hire and are filtered using zip codes (second requirement); paragraphs [0091-0110]); 
updating the database with the first or second information; Doinoff  teaches driver availability (first information) is stored in the database in which driver's profile is updated; paragraphs [0089-0094]).
Doinoff may not explicitly teach the following. However, Wurster teaches: 
comparing, via a processor, the first credentials with first requirements stored in a database, the first requirements associated with the driving services;Wurster 0060: “In block 84, the customer makes reservation inquiry to the transportation service system 10. The customer may want a limousine for six people. System 10 searches its database and retrieves records that match or closely align with the reservation request. The records for the rental resources in the central database are compared to the reservation inquiry to find matches. In some cases, the system selects records that exactly match the reservation inquiry, i.e., the selected vehicles may have more than the requested features in 
Doinoff and Wurster are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Doinoff with the aforementioned teachings from Wurster with a reasonable expectation of success, by adding steps that allow the software to compare data with the motivation to more efficiently and accurately organize and analyze data [Wurster 0060]. 
 As per claim 10, Doinoff and Wurster teach all the limitations of claim 9. 
 In addition, Doinoff teaches:
further including updating dynamic selection fields with the first information or second information, the dynamic selection fields to facilitate selections of a person or the service providers, the person to receive a driving service associated with the second requirement;Doinoff 0059: “An additional communication interface, such as a telecommunication interface or remote call service 107, may be provided. A remote call service 107 may be configured to communicate with a user's telephone, cellular telephone, pager, or other telecommunication device 109, for example by generating a voice message and delivering the voice message to the user's telephone communication device 109 as a reminder or indication of a change in system status to prompt the user to log in to the system to check on a current status…0086: an automatic notification (such as a telephone voice message or email message) may be generated and sent to the driver to indicate a change in eligibility status. Thus, drivers are quickly made available of any situation that could prohibit a driver from receiving booking requests.”the person to receive a driving service associated with the second requirement (registered customers (person) make booking requests with available drivers by filtering a list of drop-off locations by entering zip codes (second requirement); paragraphs [0092-0098]).
 Claims 11 and 17 are directed to the method and CRM for performing the apparatus of claim 3 above. Since Doinoff and Wurster teach the method and CRM, the same art and rationale apply. 
 Claims 12 and 18 are directed to the method and CRM for performing the apparatus of claim 5 above. Since Doinoff and Wurster teach the method and CRM, the same art and rationale apply.
 Claims 13 and 19 are directed to the method and CRM for performing the apparatus of claim 6 above. Since Doinoff and Wurster teach the method and CRM, the same art and rationale apply.
 Claims 14 and 20 are directed to the method and CRM for performing the apparatus of claim 7 above.  Since Doinoff and Wurster teach the method and CRM, the same art and rationale apply.
 Claim 15 is directed to the method for performing the apparatus of claim 8 above.  Since Doinoff and Wurster teach the method and CRM, the same art and rationale apply.
 Claims 16 is directed to the CRM for performing the apparatus of claim 1 above.  Since Doinoff and Wurster teach the CRM, the same art and rationale apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Patent Examiner, Art Unit 3683